Citation Nr: 1317806	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  08-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than October 29, 2004, for the award of service connection for bilateral hearing loss, to include whether there was clear and unmistakable error (CUE) in a March 2, 1990 rating decision that denied service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother, J.M.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to November 1948.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2006 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss and assigned a 90 percent rating effective October 29, 2004.  

The Veteran initiated an appeal as to the matter of the assigned effective date; however, he also raised the issue of whether there was CUE in a March 2, 1990 rating decision that denied service connection for bilateral hearing loss.  The RO denied both issues in July 2007 rating decision and March 2012 supplemental statements of the case, respectively.  These matters are inextricably intertwined and an appeal as to both issues has been perfected to the Board.  

In March 2011, the Veteran and his brother testified at a Travel Board hearing before a Veterans Law Judge.  The case was remanded in May 2011.  Thereafter, the Veterans Law Judge who held the Board hearing left employment with the Board.  The Veteran was offered an opportunity to testify at another Board hearing.  In August 2012, the Board remanded this case for the Veteran to be scheduled for a new hearing, which was then held before the undersigned in December 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 2, 1990 rating decision, the RO denied entitlement to service connection for bilateral hearing loss; an appeal to that decision was not initiated.

2.  The March 2, 1990 rating decision which denied entitlement to service connection for bilateral hearing loss was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

3.  In a February 2000 rating decision, the RO again denied entitlement to service connection for bilateral hearing loss; an appeal to that decision was not initiated.

4.  In a December 2001 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bilateral hearing loss; an appeal to that decision was not initiated.

5.  On October 29, 2004, he RO received a statement from the Veteran in which he indicated that he was seeking service connection for bilateral hearing loss; this statement was accepted as a claim for reopen service connection for bilateral hearing loss.

6.  There is no evidence dated between the December 2001 rating decision and prior to October 29, 2004, establishing an informal or formal claim of service connection for bilateral hearing loss.  

4.  In a March 2006 rating decision, the RO granted service connection for bilateral hearing loss, effective October 29, 2004.



CONCLUSIONS OF LAW

1. The criteria for revision or reversal of the March 2, 1990 rating decision which denied service connection for bilateral hearing loss on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2012).

2.  The March 1990, February 2000, and December 2001 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2012).

3.  The legal criteria have not been met for an effective date prior to October 29. 2004, for the grant of service connection for bilateral hearing loss.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Veteran has alleged CUE in a March 2, 1990 rating decision which denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105.  The March 2, 1990 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996). 

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the March 2, 1990 rating decision.  38 C.F.R. § 3.105.  

In oral testimony and written statements, it is argued that the Veteran should have been afforded a VA audiological examination by an audiologist when he filed a claim for benefits for service connection for bilateral hearing loss in 1989.  The Veteran asserts that such an examination would have shown that he had bilateral hearing loss which was etiologically related to service, as the recent January 2006 examination revealed, which resulted in the grant of service connection in a March 2006 rating decision.  The Veteran indicated that his service treatment records were lost in a fire in a government facility in 1973 which was clearly not his fault and testing should have been conducted at the time of his 1989 claim to show that he had hearing loss. 

In the March 2, 1990 rating decision, it was noted that attempts to obtain the service treatment records had been unsuccessful.  A hospital report had been obtained in conjunction with a request for surgeon general office (SGO) records and this report showed that the Veteran was admitted in 1950 with a diagnosis of epilepsy, petit mal.  The other evidence that the RO listed as having been considered included a November 1989 VA examination report.  The VA examination of record showed that the Veteran was afforded audiological testing by an audiologist.  The testing showed that he had mild to severe sensorineural hearing loss in both ears, but there was no opinion regarding the etiology, and the examination post-dated service by many years.  The Veteran indicated at the time of the examination that he was assigned to an artillery unit and fired weapons without ear protection.  The RO essentially determined that there was no evidence of bilateral hearing loss in the available service records.  

In March 1990, as now, service connection connoted many factors, but basically, it meant that the facts, shown by the evidence, established that a particular disease or injury resulting in disability was incurred coincident with active military, naval, or air service, or, if preexisting such service, was aggravated therein.  38 U.S.C. §§ 310, 331 (1959); 38 C.F.R. § 3.303(a) (1989).  For the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity had been established, there was no requirement of evidentiary showing of continuity.  Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) was not, in fact, shown to be chronic or where the diagnosis of chronicity could be legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.  38 C.F.R. § 3.303(b) (1989).  Even if the disease at issue was initially diagnosed after the veteran's discharge from service, service connection could still be granted when all of the evidence established that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1989).

Where a veteran who had served for ninety (90) days or more during a period of war (or during peacetime service after December 31, 1946) developed certain chronic conditions, such as sensorineural hearing loss and other organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases could be presumed to have been incurred in service even though there was no evidence of such disease during the period of service.  38 U.S.C. §§ 301, 312 (1959); 38 C.F.R. §§ 3.307, 3.309 (1989).  That presumption was rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. § 1113 (1959); 38 C.F.R. § 3.307 (1989).

In viewing the evidence of record in March 1990 in conjunction with the pertinent laws and regulations in effect at that time, there was a basis for the denial of service connection.  In sum, the Veteran indicated that hearing loss started in service, but there were no service treatment records confirming this assertion, no records dated immediately after service, and a 1989 examination report, dated over four decades after service separation, which showed current bilateral hearing loss, but did not indicate the etiology thereof.  

The Veteran has not identified any evidence that the RO failed to address in connection with the rating decision in March 1990 which showed hearing loss during service, in the presumptive period, or of chronicity or continuity after service.  Rather, the Veteran essentially argues that there was a breach of the duty to assist by VA; however, the Veteran was in fact provided a VA examination to include an examination by an audiologist.  To the extent that he may assert that a further VA evaluation was warranted or that a medical opinion should have been obtained from an audiologist, a claimed breach of the duty to assist cannot form a basis for a claim of CUE.  Crippen.  Also, as noted, an opinion regarding the etiology of his hearing loss, which was shown at that time, was not provided.  Nevertheless, an asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Finally, to the extent that the Veteran contends that the evidence was improperly weighed, i.e., his statements of hearing loss originated in service and continued, were not adequately considered, there must be more than a simple disagreement as to how the facts were weighed or evaluated.  See Damrel.

In addition, although the RO did not cite to all of the pertinent laws and regulations; this is not in itself evidence that the RO did not properly apply the regulation.  The absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered.  VAOPGCPREC 6-92 at para 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen, 9 Vet. App. at 421.  

In this case, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  The VA examiner did not provide an opinion in 1989.  It is speculation as to whether that examiner would have come to the same conclusions as the examiner in January 2006 did; however, as noted, a failure in the duty to assist does not amount to CUE.

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the March 2, 1990 rating decision which denied service connection for bilateral hearing loss.


Earlier Effective Date

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in March 2005 and May 2007.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters, particularly the first one, also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

The Veteran has been afforded a hearing before Veterans Law Judges (VLJs) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge/Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJs did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The VLJs asked specific questions, however, directed at identifying matters pertinent to the appeal.  The Veteran also volunteered this information and discussed why he should prevail in his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearing discussed matters necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Attempts have been made to obtain the Veteran's service treatment records, Surgeon General Office records, and post-service records, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The records satisfy 38 C.F.R. § 3.326.

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

As noted, in a March 2, 1990 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, but an appeal to that decision was not initiated.  In October 1998, correspondence was received from the Veteran in which he again sought service connection for bilateral hearing loss.  The Veteran submitted a statement from the head nurse from his former physician's office who indicated that the Veteran had been treated in 1948 and 1952 for hearing loss which was sustained while he was firing light and heavy artillery.  The underlying medical records were not provided.  A private audiogram was received which showed that the Veteran had bilateral hearing loss and had reported that the loud noises during service caused the hearing loss.  The Veteran also furnished a buddy statement who indicated that the Veteran was a tank driver and gun crewman during service and had been hospitalized for a head injury during that time.  This statement did not reference hearing loss.  The Veteran was afforded VA audiological and neurological examinations in June 1999.  Bilateral hearing loss was diagnosed by the audiologist, but the audiologist did not provide an opinion regarding its etiology.  In January 2000, VA determined that the Veteran's military records were unavailable for review.  

In a February 2000 rating decision, the RO again denied entitlement to service connection for bilateral hearing loss.  An appeal to that decision was not initiated.  
In August 2001, correspondence was received from the Veteran in which he again sought service connection for bilateral hearing loss.  No additional evidence, other than the Veteran's duplicate statements, was submitted.  In a December 2001 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bilateral hearing loss.  An appeal to that decision was not initiated.

On October 29, 2004, he RO received a statement from the Veteran in which he indicated that he was seeking service connection for bilateral hearing loss.  This statement was accepted as a claim for reopen service connection for bilateral hearing loss.  In January 2006, the Veteran was afforded a VA audiological examination.  The examiner confirmed that the Veteran had bilateral hearing loss and opined that this bilateral hearing loss was at least as likely as not related to his inservice noise exposure.  In a March 2006 rating decision, the RO granted service connection for bilateral hearing loss.  It appears that the primary basis for the grant of service connection was the January 2006 VA examination report and opinion.  The effective date assigned, October 29, 2004, was the date of the correspondence from the Veteran in which he requested that his claim of service connection be reopened.  

As noted, the RO has considered the Veteran's claim of service connection for bilateral hearing loss several times.  The Veteran, by his own admission at the most recent Board hearing, and as shown in the record, did not initiate an appeal as to any of these decisions.  The RO last final denial of service connection for bilateral hearing loss was rendered in December 2001.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Further, following this decision, additional evidence pertinent to the claim was not received within that ensuing year, either.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  In this case, there was no additional evidence submitted in the year following the December 2001 rating decision.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contain two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection has previously been established.  This comports with the first criterion in the first sentence of subsection (b); that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

The Veteran's claim was last finally denied in December 2001.  Thereafter, there is no formal correspondence from the Veteran until October 29, 2004, the date of his claim to reopen the matter of service connection for bilateral hearing loss.  Also, there is no other evidence dated between the December 2001 rating decision and the October 29, 2004 claim to reopen.  

The Veteran argues that the effective date should go back to when he initially filed his claim for VA benefits for bilateral hearing loss in 1989.  This type of argument has been considered and rejected by the Court in previous cases.  The Court held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172  (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective date back to 1989 when he initially filed a claim for service connection for bilateral hearing loss.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on CUE, or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The Veteran in this case seeks an effective date prior to the date of his reopened claim.  Although the Veteran argued that there was CUE in the March 2, 1990 rating decision, the Board has determined that there was no CUE, as set forth previously.  At his hearing, the Veteran indicated that he was not seeking CUE in the subsequent final rating decisions.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than October 29, 2004, for the grant of service connection for bilateral hearing loss.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal is denied.


ORDER

There was no CUE in a March 2, 1990 rating decision which denied service connection for bilateral hearing loss, and the appeal as to this issue is denied. 

Entitlement to an effective date earlier than October 29, 2004, for the award of service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


